Citation Nr: 1229568	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S. B. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from December 1955 to December 1957  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran is currently diagnosed with asbestosis, which has been linked by competent medical opinion to in-service asbestos exposure. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, asbestosis was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1131; 38 C.F.R. § 3.303.


Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular were later included in the VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (M21-1).  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings, and other occupations.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 2-88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran contends that he was exposed to asbestos in service and that asbestos fibers caused him to develop asbestosis.

The Veteran's service record reveals that he served in the Navy as a fireman aboard the U.S.S. Maddox, the U.S.S. Walke, and the U.S.S. Spangler.  Thus, as noted by the RO, exposure to asbestos can be conceded.  

In a March 2006 report, the Veteran's private physician, D. Mulkey, M.D., noted the Veteran's complaints of dyspnea.  He observed that the Veteran was in the military from 1955 to 1957 where he was employed as a ship fitter.  He indicated that the Veteran was exposed extensively to asbestos dust.  He had also worked as a carpenter and welder.  The Veteran denied a history of mining or exposure to dust from sandblasting, exotic pets such as birds, or any history of organic antigens such as moldy hay.  There was no prior history of myocardial infarction, congestive heart failure, pulmonary embolism, tuberculosis, asthma, or emphysema.  

Dr Mulkey indicated that he had reviewed CT scans brought by the Veteran.  Following examination, it was his impression that the Veteran had dyspnea of uncertain etiology; a history of significant asbestos exposure and contrast CT scan suggesting the possibility of asbestosis; continued tobacco use, which he also suspected underlying chronic obstructive pulmonary disease; and a right lower lobe pleural-based nodule that might represent rounded atelectasis versus a neoplasm.  

In May 2006, the Veteran was afforded a VA respiratory examination.  The examiner noted that the Veteran had a 45 pack per year smoking history.  He was now using less than 1/2 pack of cigarettes per day.  The Veteran complained of dyspnea on exertion.  He was noted to have worked as a welder and pipe fitter while in the Navy.  He also worked at welding much of his life and performed carpentry in residential construction for many years.  He did not know of any exposure to asbestos other then when in the military.  

The examiner indicated that apparently there was at least some asbestos-related pleural disease.  He observed that the actual CT scan results were not available to him.  He noted that the chest x-ray did not reveal residuals of asbestos exposure.  The examiner stated that the Veteran's breathing problems most probably were secondary to his tobacco-related COPD.  

In an April 2008 report, the veteran's private physician, J. Gotchall, M.D., a pulmonologist, noted the Veteran's inservice asbestos exposure and also his civilian occupation as a carpenter.  He also reported the Veteran's history of 2 packs per day of smoking cigarettes, which he stopped in January 2007 as a result of his wife's persistent requests.  

Following examination and review of pulmonary function tests and CT scans, Dr. Gotchall assessed the Veteran as having asbestosis.  He indicated that this diagnosis was made with reasonable medical certainty based upon the Veteran's occupational exposure to respirable asbestos dust in poorly ventilated spaces while serving in the U.S. Navy.  He stated that there was reduced vital capacity with normal lung capacity; reduced diffusion likely related to asbestosis and superimposed emphysema (both of which were mild); and subpleural fibrosis on CT scan.  

At his March 2011 hearing, the Veteran testified that he was a fireman and a pipe fitter in service.  The Veteran indicated that he mostly worked as a carpenter following service and that he worked as a welder for awhile.  He testified that he had initially been diagnosed as having asbestosis by Dr. Mulkey in 2006.  

In reviewing the evidentiary record, the Board finds ample medical evidence showing that that the Veteran has been diagnosed with restrictive lung disease, which has been specifically identified as asbestosis.  Both Dr. Mulkey and Dr. Gotchall, a pulmonologist, specifically diagnosed the Veteran as having asbestosis.  Moreover, Dr. Gotchall specifically related it to the Veteran's inservice exposure.  

The Veteran's treating pulmonologist has specialized medical training in the area of pulmonary disorders and is competent to render a diagnosis of asbestosis, as well as provide a medical opinion regarding its likely cause (i.e., asbestos exposure).  He also had adequate data on which to base his diagnosis - i.e., he considered objective medical findings, the Veteran's medical history and symptomatology, and the Veteran's report of in-service asbestos exposure.  For these reasons, the Board finds that his conclusion regarding the appropriate diagnosis for the Veteran's asbestosis is adequate. 

It is also notable that the Veteran's diagnosis falls into the latency period following service for asbestos-related diseases.  

Moreover, as noted above, based upon his military occupational specialty and his service onboard the above noted Navy ships, exposure to asbestos has been conceded.  

Thus, in consideration of the foregoing, the Board resolves reasonable doubt in the Veteran's favor in finding that his currently diagnosed asbestosis is related to asbestos exposure during his period of active military service.  Therefore, service connection is warranted.


Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate the claim.


ORDER

Service connection for asbestosis is granted.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


